wn & w&

10
11
12
13
14
15
16
17
18
19
20
a
2D
oo
24
25
26
27
28

Case 1:19-cv-00939-LJO-BAM Document 2 Filed 07/09/19 Page 1of13

ADAM J. STEWART (State Bar No. 167403)
LAWRENCE T. NIERMEYER (State Bar No. 157440)
LAW OFFICES OF MOORAD, CLARK &

STEWART
1420 F STREET, SECOND FLOOR

MODESTO, CA 95354

Telephone: (209) 526-0522

Facsimile: (209) 526-4703

E-Mail: adam@mooradclarkstewart.com
Iniermever@mooradclarkstewart.com

Attorney for Plaintiffs: ESTSTE OF CARMEN
MENDEZ and STEPHANIE BEIDLEMAN

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA
FRESNO DIVISION

ESTATE OF CARMEN MENDEZ and STEPHANIE | Case No.

BEIDLEMAN,
COMPLAINT FOR VIOLATION OF
Plaintiff, CIVIL AND CONSTITUTIONAL RIGHTS
vs. DEMAND FOR JURY TRIAL

CITY OF CERES, CERES POLICE DEPARTMENT,
ROSS BAYS, BRENT SMITH, and DOE | to 50,

 

Defendants.

 

INTRODUCTION
This action involves the death of 15-year-old CARMEN MENDEZ caused by law enforcement
officers employed by the CITY OF CERES, CERES POLICE DEPARTMENT, and Chief of Police
BRENT SMITH.
JURISDICTION & VENUE
i. This Court has jurisdiction over the federal claims asserted herein pursuant to 28 U.S.C. §
1331 (in that they arise under the United States Constitution); 28 U.S.C. § 1343(a)(3) (in that the action is

brought to address deprivations, under color of state authority, of rights, privileges, and immunities
I

 

 

 

COMPLAINT; DEMAND FOR JURY TRIAL
Stephanie Beidleman v. City of Ceres, et al.

 
oO fF NN DW A F&F WY NO —

Bo pO DO NY NY NY NN VN NO — | FF | =| FORE O Re O S e
oOo SN HR  & WO HO KK DO OO DB ~sF DB vA FP WH NO | S&S

Case 1:19-cv-00939-LJO-BAM Document 2 Filed 07/09/19 Page 2 of 13

protected by the U.S. Constitution). This Court has supplemental jurisdiction of the state law claims |
under 28 U.S.C. § 1367.

2. Venue is proper in the United State District Court for the Eastern District of California
pursuant to 28 U.S.C. § 1391(b) because Defendants are located in the Eastern District of California and
because many of the acts and/or omissions described herein occurred in the Eastern District of California.

3. Intra-district venue is proper in the Fresno Division of the Eastern District of California
pursuant to E.D. Cal. L.R. 120(d) because the claims asserted herein arise from acts and/or omissions

which occurred in the County of Stanislaus, California.

EXHAUSTION-GOVERNEMENT CLAIM REJECTED
4. Plaintiff STEPHANIE BEIDLEMAN submitted a government claim to the CITY OF
CERES and CERES POLICE DEPARTMENT regarding the claims asserted herein personally served on

February 11, 2019. Those claims were rejected on February 25, 2019.

PARTIES

5. Plaintiff ESTATE OF CARMEN MENDEZ, the decedent (“CARMEN MENDEZ”),
brings this action pursuant to Cal. Code Civ. Proc. § 377.30. Plaintiff STEPHANIE BEIDLEMAN brings
this action on behalf of Plaintiff ESTATE OF CARMEN MENDEZ, as a successor-in-interest. Plaintiff
STEPHANIE BEIDLEMAN declaration regarding her status as one of CARMEN MENDEZ?’s |
successors-in-interest, pursuant to Cal. Code Civ. Proc. § 377.32, is attached hereto.

6. Plaintiff STEPHANIE BEIDLEMAN is a resident of the State of California, County of
Stanislaus. Plaintiff STEPHANIE BEIDLEMAN brings this action (a) on behalf of Plaintiff ESTATE OF
CARMEN MENDEZ, in her representative capacity as successor-in-interest; and (b) on behalf of herself,
in her individual capacity.

7. Plaintiff STEPHANIE BEIDLEMAN is/was the biological mother of CARMEN |
MENDEZ. As his mother, Plaintiff STEPHANIE BEIDLEMAN gave birth to, raised, and cared for
CARMEN MENDEZ through his childhood into his teenage years prior to death. Through the years

BEIDLEMAN provided for MENDEZ and shared a loving mother — son relationship with a special bond
2

 

 

 

COMPLAINT; DEMAND FOR JURY TRIAL
Stephanie Beidleman v. City of Ceres, et al.

 
So CO ~S DBD A FF WD NO =

Nw NHN HN KH BK DO RO DR RO ee
oo ~N A A & WH NO | DF BO SCO ND DB A FF Ww YH FF &

Case 1:19-cv-00939-LJO-BAM Document 2 Filed 07/09/19 Page 3 of 13

only a mother could have. The loving family relationship shared between BEIDLEMAN and MENDEZ
consisted of deep attachments, commitments, and distinctively personal aspects of their lives shared |
between them.

8. Defendant CITY OF CERES is a “public entity” within the definition of Cal. Gov. Code §
811.2.

9, Defendant CERES POLICE DEPARTMENT is a “public entity” within the definition of
Cal. Gov. Code § 811.2.

10. Defendant ROSS BAYS is, and at all times material herein was, a law enforcement officer
for Defendants CITY OF CERES and CERES POLICE DEPARTMENT, acting within the scope of that
employment. Defendant ROSS BAYS is sued in his individual capacity.

11. Defendant BRENT SMITH is, and at all times material herein was, a law enforcement
officer and the Chief of Police for Defendants CITY OF CERES and CERES POLICE DEPARTMENT,
acting within the scope of that employment. Defendant BRENT SMITH is sued in his individual |
capacity.

12. Defendants DOE 1 to 50 are and/or were agents or employees of Defendants CITY OF
CERES and/or CERES POLICE DEPARTMENT and acted within the scope of that agency or
employment and under color of state law. The true and correct names of Defendants DOE 1 to 50 are not
now known and, as a result, they are sued by their fictitious names and true and correct names will be
substituted when ascertained.

GENERAL ALLEGATIONS

13. The following allegations contained in paragraphs 14 through 22 are made on information
and belief.

14. At all times relevant herein, all wrongful acts described were performed under color of
state law and/or in concert with or on behalf of those acting under the color of state law.

15. | Onor about Saturday, August 18, 2018, at approximately 3:00 p.m., approximately in the
vicinity of the City of Hughson, within the County of Stanislaus, 15-year-old CARMEN MENDEZ was
shot and killed by Defendant ROSS BAYS, a police officer employed by Defendants CITY OF CERES

and CERES POLICE DEPARTMENT.
3

 

 

 

COMPLAINT; DEMAND FOR JURY TRIAL
Stephanie Beidleman v. City af Ceres, et al.

 
oC fo NSN DH A FF WY LY

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 1:19-cv-00939-LJO-BAM Document 2 Filed 07/09/19 Page 4 of 13

16. CARMEN MENDEZ was a passenger inside of a vehicle pursued by law enforcement
vehicles that eventually came to a stop near the intersection of Service Road and Sperry Road.

17. CARMEN MENDEZ exited the vehicle and ran on-foot towards a nearby olive orchard.

18. CARMEN MENDEZ was running away from Defendants and each of them and non-
threatening as he ran.

19. CARMEN MENDEZ was approximately forty (40) yards from Defendants and each of
them when he was shot, from behind, several times by Defendants ROSS BAYS and DOE 1-to 5.

20. Defendants ROSS BAYS and DOE | to 5 fired at CARMEN MENDEZ without prior
warning, without provocation, and without any reasonable fear of risk or threat to himself or to others.

21. Defendants DOE 6 to 20 failed to intercede when Defendants ROSS BAYS and DOE | to
5 fired at CARMEN MENDEZ, despite having the opportunity to do so, or were meaningful participants
to the shooting of CARMEN MENDEZ.

22. Defendants ROSS BAYS and DOE 1 to 5S, shooting resulted in physical injury and the
death of CARMEN MENDEZ.

FIRST CLAIM
Unreasonable Force
(Fourth and Fourteenth Amendment of the U.S. Constitution; 42 U.S.C. § 1983)

23. The First Claim is asserted by Plaintiff ESTATE OF CARMEN MENDEZ against
Defendants CERES POLICE DEPARTMENT, ROSS BAYS, and DOE 1 to 50.

24. Plaintiff ESTATE OF CARMEN MENDEZ realleges and incorporates the allegations of
the preceding paragraphs 1 to 22, to the extent relevant, as if fully set forth in this Claim.

25. Defendants ROSS BAYS and DOE 1 to 20, acting or purporting to act in the performance
of their official duties as law enforcement officers, used excessive and unreasonable force against
CARMEN MENDEZ, or failed to intercede and/or were integral participants to the use of excessive and
unreasonable force against CARMEN MENDEZ, in violation of his rights protected by the Fourth :

Amendment (as incorporated through the Fourteenth Amendment) of the U.S. Constitution.

4

COMPLAINT; DEMAND FOR JURY TRIAL
Stephanie Beidleman v. City of Ceres, et al.

 
Oo CO “s DN WN & WD NH

Ww wh N to bo tro ht dO bh —_ —_ — —_ hod — — — —_ —_
oo ~] n w~ t iw No — eS ‘oO Co ~ ON in ay too i] = o

Case 1:19-cv-00939-LJO-BAM Document 2 Filed 07/09/19 Page 5 of 13

26. Defendants ROSS BAYS, and DOE 1 to 20, actions and inactions were motivated by evil
motive or intent, involved reckless or callous indifference to CARMEN MENDEZ’s rights protected by
the Fourth Amendment (as incorporated through the Fourteenth Amendment) of the U.S. Constitution, or
were wantonly or oppressively done. 3

27. As adirect and proximate result of Defendants ROSS BAYS, and DOE 1 to 50’s actions
and inactions, CARMEN MENDEZ suffered injuries entitling Plaintiff ESTATE OF CARMEN
MENDEZ to receive compensatory damages against Defendants CERES POLICE DEPARTMENT,
ROSS BAYS, and DOE 1 to 50, and punitive damages against Defendants ROSS BAYS and DOE 1 to
50, |

WHEREFORE, Plaintiff ESTATE OF CARMEN MENDEZ prays for relief as hereunder
appears.

SECOND CLAIM
Right of Familial Association, Companionship, and Society
(Fourteenth Amendment of the U.S. Constitution; 42 U.S.C. § 1983)

28. The Second Claim is asserted by Plaintiff STEPHANIE BEIDLEMAN against
Defendants DOE 1 to 25.

29. Plaintiff STEPHANIE BEIDLEMAN realleges and incorporates the allegations of the |
preceding paragraphs 1 to 27, to the extent relevant, as if fully set forth in this Claim.

30. Defendants ROSS BAYS and DOE 1 to 20, acting or purporting to act in the performance
of their official duties as law enforcement officers, used excessive and unreasonable force against
CARMEN MENDEZ, or failed to intercede and/or were integral participants to the use of excessive and
unreasonable force against CARMEN MENDEZ, in violation of his rights protected by the Fourth
Amendment (as incorporated through the Fourteenth Amendment) of the U.S. Constitution, thereby |
depriving and interfering with Plaintiff STEPHANIE BEIDLEMAN’S constitutionally protected interest
and right of familial association, companionship, love, and society with her child, in violation of her
rights protected by the Fourteenth Amendment of the U.S. Constitution.

31. | Defendants ROSS BAYS and DOE 1 to 20’s actions and inactions were motivated by evil

motive or intent, involved reckless or callous indifference to Plaintiff STEPHANIE BEIDLEMAN’s .
5 '

 

 

 

COMPLAINT; DEMAND FOR JURY TRIAL
Stephanie Beidleman v. City of Ceres, et al.

 
Oo Fo NSN DN NH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 1:19-cv-00939-LJO-BAM Document 2 Filed 07/09/19 Page 6 of 13

rights protected by the Fourteenth Amendment of the U.S. Constitution, or were wantonly or
oppressively done.

32. Asadirect and proximate result of Defendants ROSS BAYS and DOE 1 to 20’s actions
and inactions, Plaintiff STEPHANIE BEIDLEMAN suffered injuries entitling her to receive
compensatory and punitive damages against Defendants ROSS BAYS, BRENT SMITH and DOE 1 to
50.

WHEREFORE, Plaintiff, STEPHANIE BEIDLEMAN prays for relief as hereunder appears.

THIRD CLAIM
Unreasonable Force
(Article I, § 13 of the California Constitution; Cal. Gov. Code §§ 815.2(a), 820(a))
33. The Third Claim is asserted by Plaintiff ESTATE OF CARMEN MENDEZ against
Defendants CITY OF CERES, CERES POLICE DEPARTMENT, ROSS BAYS, BRENT SMITH, and
DOE 1 to 50.

34. Plaintiff ESTATE OF CARMEN MENDEZ realleges and incorporates the allegations of
the preceding paragraphs 1 to 27, to the extent relevant, as if fully set forth in this Claim.

35. Defendants ROSS BAYS and DOE 1 to 20, acting or purporting to act in the performance
of their official duties as law enforcement officers, used excessive and unreasonable force against |
CARMEN MENDEZ, or aided and abetted the use of excessive and unreasonable force against
CARMEN MENDEZ, in violation of his rights protected by art. I, § 13 of the California Constitution.

36. Defendants CITY OF CERES, CERES POLICE DEPARTMENT, BRENT SMITH, and
DOE 21 to 50, acting under color of state law, knew or should have known that law enforcement officers
under their command, including Defendants ROSS BAYS and DOE 1 to 20, were inadequately trained,
supervised, or disciplined resulting from either the lack of proper training, pursuant to policy, or the
result of the lack of policy concerning the use of excessive and unreasonable force against persons

contacted, resulting in the violation of CARMEN MENDEZ’s rights protected by Art. I, § 13 of the

California Constitution.

6

 

 

 

COMPLAINT; DEMAND FOR JURY TRIAL
Stephanie Beidleman v. City of Ceres, et al.

 
i)

Oo CO SN De Se WwW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 1:19-cv-00939-LJO-BAM Document 2 Filed 07/09/19 Page 7 of 13

37. Defendants CITY OF CERES and CERES POLICE DEPARTMENT are indirectly and
vicariously liable, through the principles of respondeat superior, for injuries proximately caused by acts
or omissions of their employees acting within the scope of their employment, including Defendants |
ROSS BAYS, BRENT SMITH and DOE 1 to 50. 3

38. Defendants ROSS BAYS, BRENT SMITH and DOE 1 to 50’s actions and inactions
constituted oppression, fraud, and/or malice resulting in great harm to CARMEN MENDEZ.

39.  Asadirect and proximate result of Defendants CITY OF CERES, CERES POLICE |
DEPARTMENT, ROSS BAYS, BRENT SMITH, and DOE 1 to 50’s actions and inactions, CARMEN
MENDEZ suffered injuries entitling Plaintiff ESTATE OF CARMEN MENDEZ to receive
compensatory damages against Defendants CITY OF CERES, CERES POLICE DEPARTMENT, ROSS
BAYS, BRENT SMITH, and DOE 1 to 50, and punitive damages against Defendants ROSS BAYS,
BRENT SMITH and DOE 1 to 50. :

WHEREFORE, Plaintiff ESTATE OF CARMEN MENDEZ prays for relief as hereunder
appears.

FOURTH CLAIM
Bane Act |
(Cal. Civ. Code § 52.1(b); Cal. Code Civ. Proc. §§ 377.30, 377.60; Cal. Gov. Code §§ 815.2(a), 820(a))
Unreasonable Force

40. The Fourth Claim (for “Unreasonable Force”) is asserted by Plaintiff ESTATE OF
CARMEN MENDEZ against Defendants CITY OF CERES, CERES POLICE DEPARTMENT, ROSS
BAYS, BRENT SMITH, and DOE 1 to 50. |

41. Plaintiff ESTATE OF CARMEN MENDEZ realleges and incorporates the allegations of
the preceding paragraphs 1 to 39, to the extent relevant, as if fully set forth in this Claim. |

42. Defendants ROSS BAYS and DOE 1 to 20, acting or purporting to act in the performance
of their official duties as law enforcement officers used excessive and unreasonable force against
CARMEN MENDEZ, or failed to intercede in, were integral participants to, and/or aided and abetted the

use of excessive and unreasonable force against CARMEN MENDEZ, with specific intent to deprive his

rights protected by the Fourth Amendment (as incorporated through the Fourteenth Amendment) of the
7 '

 

 

 

COMPLAINT; DEMAND FOR JURY TRIAL
Stephanie Beidleman v. City of Ceres, et al.

 
eo Oo SHS DH vA FP WH LN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 1:19-cv-00939-LJO-BAM Document 2 Filed 07/09/19 Page 8 of 13

U.S. Constitution and/or Art. I, § 13 of the California Constitution.

43, Defendants CITY OF CERES, CERES POLICE DEPARTMENT, BRENT SMITH, and
DOE 21 to 50, acting under color of state law and as policy-making authorities, knew or should have
known that law enforcement officers under their command, including Defendants ROSS BAYS and DOE
1 to 20, were inadequately trained, supervised, or disciplined resulting from either the lack of proper |
training, pursuant to policy, or the result of the lack of policy concerning the use of excessive and
unreasonable force against persons contacted, resulting in the violation of CARMEN MENDEZ’s rights
protected by the Fourth Amendment (as incorporated through the Fourteenth Amendment) of the U.S.
Constitution and Art. I, § 13 of the California Constitution.

44. | Defendants CITY OF CERES and CERES POLICE DEPARTMENT are indirectly and
vicariously liable, through the principles of respondeat superior, for injuries proximately caused by acts
or omissions of their employees acting within the scope of their employment, including Defendants
ROSS BAYS, BRENT SMITH and DOE | to 50. !

45. Defendants ROSS BAYS, BRENT SMITH and DOE 1 to 50’s actions and inactions
constituted oppression, fraud, and/or malice resulting in great harm to CARMEN MENDEZ.

46. Asadirect and proximate result of Defendants CITY OF CERES, CERES POLICE
DEPARTMENT, ROSS BAYS, BRENT SMITH, and DOE 1 to 50’s actions and inactions, CARMEN
MENDEZ suffered injuries entitling Plaintiff ESTATE OF CARMEN MENDEZ to receive
compensatory damages and statutory penalties against Defendants CITY OF CERES, CERES POLICE
DEPARTMENT, ROSS BAYS, BRENT SMITH, and DOE | to 50, and punitive damages against
Defendants ROSS BAYS, BRENT SMITH and DOE | to 50.

FIFTH CLAIM :
Assault/Battery
(Cal, Code Civ. Proc. § 377.30; Cal. Gov. Code §§ 815.2(a), 820(a))
47. The Fifth Claim is asserted by Plaintiff ESTATE OF CARMEN MENDEZ against
Defendants CITY OF CERES, CERES POLICE DEPARTMENT, ROSS BAYS, and DOE | to 25.

8

 

 

 

COMPLAINT; DEMAND FOR JURY TRIAL
Stephanie Beidleman v. City of Ceres, et al.

 
oOo FSF SN DH WT A

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 1:19-cv-00939-LJO-BAM Document 2 Filed 07/09/19 Page 9 of 13

48. Plaintiff ESTATE OF CARMEN MENDEZ realleges and incorporates the allegations of
the preceding paragraphs 1 to 27 and 33 to 39, to the extent relevant, as if fully set forth in this Claim.

49. Defendants ROSS BAYS and DOE 1 to 20 intentionally touched, or aided and abetted in
the intentional touching of, CARMEN MENDEZ, without consent, and that touching constituted use of
excessive and unreasonable force.

50. Defendants CITY OF CERES and CERES POLICE DEPARTMENT are indirectly and
vicariously liable, through the principles of respondeat superior, for injuries proximately caused by acts
or omissions of their employees acting within the scope of their employment, including Defendants
ROSS BAYS and DOE 1 to 20.

51. Defendants ROSS BAYS and DOE 1 to 20’s actions and inactions constituted oppression,
fraud, and/or malice resulting in great harm to CARMEN MENDEZ,

52. | Asadirect and proximate result of Defendants ROSS BAYS and DOE 1 to 20’s actions
and inactions, CARMEN MENDEZ suffered injuries entitling Plaintiff ESTATE OF CARMEN
MENDEZ to receive compensatory damages against Defendants CITY OF CERES, CERES POLICE
DEPARTMENT, ROSS BAYS and DOE | to 20, and punitive damages against Defendants ROSS
BAYS and DOE | to 20.

WHEREFORE, Plaintiff ESTATE OF CARMEN MENDEZ prays for relief as hereunder
appears.

SIXTH CLAIM
Negligence
(Cal. Code Civ. Proc. § 377.30; Cal. Gov. Code §§ 815.2(a), 820(a))

53. The Sixth Claim is asserted by Plaintiff ESTATE OF CARMEN MENDEZ against
Defendants CITY OF CERES, CERES POLICE DEPARTMENT, BRENT SMITH, and DOE 1 to 50.

54, Plaintiff ESTATE OF CARMEN MENDEZ realleges and incorporates the allegations of
the preceding paragraphs 1 to 27, to the extent relevant, as if fully set forth in this Claim. :

55. Defendants ROSS BAYS and DOE 1 to 20 owed CARMEN MENDEZ a duty of care and
breached that duty by using, or aiding and abetting in the use of, excessive and unreasonable force

against CARMEN MENDEZ, employing improper tactical conduct, and making improper decisions
9

COMPLAINT; DEMAND FOR JURY TRIAL
Stephanie Beidleman v. City of Ceres, et al.

 
o Oo SN DBD mH Rh WY LH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 1:19-cv-00939-LJO-BAM Document 2 Filed 07/09/19 Page 10 of 13

preceding the use of excessive and unreasonable force.

56. | Defendants BRENT SMITH and DOE 21 to 50 owed CARMEN MENDEZ a duty of care
and breached that duty by hiring, retaining, and failing to adequately train and supervise Defendants
ROSS BAYS and DOE 1 to 20, who were incompetent or unfit, and where Defendants BRENT SMITH
and DOE 21 to 50 knew or should have known that hiring, retaining, and failing to adequately train and
supervise Defendants ROSS BAYS and DOE 1 to 20 created a particular risk or hazard that caused |
CARMEN MENDEZ’s death.

57. Defendants CITY OF CERES and CERES POLICE DEPARTMENT are indirectly and
vicariously liable, through the principles of respondeat superior, for injuries proximately caused by acts
or omissions of their employees acting within the scope of their employment, including Defendants
ROSS BAYS, BRENT SMITH and DOE 1 to 50.

58. Defendants ROSS BAYS, BRENT SMITH and DOE 1 to 50’s actions and inactions
constituted oppression, fraud, and/or malice resulting in great harm to CARMEN MENDEZ.

59. | Asadirect and proximate result of Defendants ROSS BAYS, BRENT SMITH and DOE 1
to 50’s actions and inactions, CARMEN MENDEZ suffered injuries entitling Plaintiff ESTATE OF |
CARMEN MENDEZ to receive compensatory damages against Defendants CITY OF CERES, CERES
POLICE DEPARTMENT, ROSS BAYS, BRENT SMITH, and DOE 1 to 50, and punitive damages |
against Defendants ROSS BAYS, BRENT SMITH and DOE | to 50.

WHEREFORE, Plaintiff ESTATE OF CARMEN MENDEZ prays for relief as hereunder
appears.

SEVENTH CLAIM
Wrongful Death
(Cal. Code Civ. Proc. § 377.60; Cal. Gov. Code §§ 815.2(a), 820(a))

60. The Seventh Claim is asserted by Plaintiff STEPHANIE BEIDLEMAN against
Defendants CITY OF CERES, CERES POLICE DEPARTMENT, ROSS BAYS, BRENT SMITH, and
DOE 1 to 50.

61. Plaintiff STEPHANIE BEIDLEMAN realleges and incorporates the allegations of the

preceding paragraphs 1 to 27, to the extent relevant, as if fully set forth in this Claim.
10

 

 

 

COMPLAINT; DEMAND FOR JURY TRIAL
Stephanie Beidleman v. City of Ceres, et al.

 
i

oO SH SS DH WN

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 1:19-cv-00939-LJO-BAM Document 2 Filed 07/09/19 Page 11 of 13

62. Defendants ROSS BAYS and DOE 1 to 20 owed Plaintiff STEPHANIE BEIDLEMAN a
duty of care and breached that duty by using, or aiding and abetting in the use of, excessive and |
unreasonable force against CARMEN MENDEZ, employing improper tactical conduct, and making
improper decisions preceding the use of excessive and unreasonable force.

63. Defendants CITY OF CERES, CERES POLICE DEPARTMENT, BRENT SMITH and
DOE 21 to 50 owed Plaintiff STEPHANIE BEIDLEMAN a duty of care and breached that duty by
hiring, retaining, and failing to adequately train and supervise Defendants ROSS BAYS and DOE 1 to
20, who were incompetent or unfit, and where Defendants CITY OF CERES, CERES POLICE
DEPARTMENT, BRENT SMITH and DOE 21 to 50 knew or should have known that hiring, retaining,
and failing to adequately train and supervise Defendants ROSS BAYS and DOE 1 to 20 created a
particular risk or hazard that caused CARMEN MENDEZ’s death.

64. Defendants CITY OF CERES and CERES POLICE DEPARTMENT are indirectly and
vicariously liable, through the principles of respondeat superior, for injuries proximately caused by acts
or omissions of their employees acting within the scope of their employment, including Defendants
ROSS BAYS, BRENT SMITH and DOE | to 50.

65. Defendants ROS BAYS, BRENT SMITH and DOE 1 to 50’s actions and inactions
constituted oppression, fraud, and/or malice resulting in great harm to Plaintiff STEPHANIE
BEIDLEMAN.

66. Asa direct and proximate result of Defendants ROSS BAYS, BRENT SMITH and DOE 1
to 50’s actions and inactions, Plaintiff STEPHANIE BEIDLEMAN suffered injuries entitling her to |
receive compensatory damages against Defendants CITY OF CERES, CERES POLICE
DEPARTMENT, ROSS BAYS, BRENT SMITH, and DOE | to 50, and punitive damages against
Defendants ROSS BAYS, BRENT SMITH and DOE 1 to 50.

WHEREFORE, Plaintiff STEPHANIE BEIDLEMAN prays for relief as hereunder appears.

1]

 

 

 

COMPLAINT; DEMAND FOR JURY TRIAL
Stephanie Beidleman v, City of Ceres, et al.

 
Oo CO NN NDR A FP WH HO —

N NYO NY HNO PO NY WN NO NO KK HF KF FF KF SF OO FllU eSEFlUc Chl
on JN DH A fF WO NY KX FD OBO BD NT HDB A FP WD NY KK OS

Case 1:19-cv-00939-LJO-BAM Document 2 Filed 07/09/19 Page 12 of 13 :

PRAYER FOR RELIEF |
WHEREFORE, Plaintiffs ESTATE OF CARMEN MENDEZ and STEPHANIE BEIDLEMAN

seek Judgment as follows:

:
1. For an award of compensatory, general, and special damages against Defendants CITY

I

OF CERES, CERES POLICE DEPARTMENT, ROSS BAYS, BRENT SMITH, and DOE 1| to 50,

2. For an award of exemplary/punitive damages against Defendants ROSS BAYS, BRENT

according to proof at trial;

SMITH and DOE | to 50, in an amount sufficient to deter and to make an example of them, because their
actions and/or inactions, as alleged, were motivated by evil motive or intent, involved reckless or callous

indifference to constitutionally-protected rights, or were wantonly or oppressively done, and/or

i

constituted oppression and/or malice resulting in great harm;
3. For an award of statutory penalties, pursuant to Cal. Civ. Code § 52.1 and any other
statute as may be applicable;

4, For an award of reasonable attorneys’ fees and costs, pursuant to 42 U.S.C. § 1988, Cal.

Civ. Code § 52.1, Cal. Code Civ. Proc. § 1021.5, and any other statute as may be applicable; and

5. For an award of any other further relief, as the Court deems fair, just, and equitable.

Dated: July 9, 2019 Respectfully Submitted

By: Lawrence 7. Mienmeyer
LAWRENCE T. NIERMEYER
MOORAD, CLARK & STEWART
1420 F Street, second Floor
Modesto, Ca 95354

Telephone: (209) 526-0522
Facsimile: (209) 526-4703

Attorneys for Plaintiffs:

ESTATE OF CARMEN MENDEZ and
STEPHANIE BEIDLEMAN

12

 

 

 

COMPLAINT; DEMAND FOR JURY TRIAL
Stephanie Beidleman v. City of Ceres, et al.

 
eo 46a NN AH BR BY! NO Oe

NY NM NM bDlUDNlUDYlCUDNOD ON NOS RR i Ri eS i eet
o nN DN DH Lh WY YN —| DBD WO DO HN HD eH FF WO NHN KH CO

 

 

Case 1:19-cv-00939-LJO-BAM Document 2 Filed 07/09/19 Page 13 of 13

DEMAND FOR JURY TRIAL

A JURY TRIAL IS DEMANDED on behalf of Plaintiffs ESTATE OF CARMEN MENDEZ and

STEPHANIE BEIDLEMAN.

Dated: July 9, 2019 Respectfully Submitted

By: Laanence 7. Micnmeyer
LAWRENCE T. NIERMEYER
MOORAD, CLARK & STEWART
1420 F Street, second Floor
Modesto, Ca 95354

Telephone: (209) 526-0522
Facsimile: (209) 526-4703

Attorneys for Plaintiffs:
ESTATE OF CARMEN MENDEZ and
STEPHANIE BEIDLEMAN

13

COMPLAINT; DEMAND FOR JURY TRIAL
Stephanie Beidleman v. City of Ceres, et al.

 
